Citation Nr: 1435976	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-17 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for left foot subtalar arthritis.

2.  Entitlement to service connection for left foot subtalar arthritis.

3.  Entitlement to an initial evaluation in excess of 30 percent disabling for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel
INTRODUCTION

The Veteran had active duty service from November 1966 to November 1970, with additional service in the Reserves.

These matters initially arose on appeal of October 2009 and August 2010 rating decisions by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a rating decision in March 2008, the RO confirmed and continued a prior denial of service connection for left foot subtalar arthritis.

2. The Veteran was provided with a copy of the March 2008 decision and his appeal rights; he did not appeal the March 2008 rating decision, and there was no new and material evidence received within one year of its issuance.

3. The evidence received since the rating decision by the RO in March 2008 relates to an unestablished fact necessary to substantiate the claim of service connection for left foot subtalar arthritis.

4. The currently demonstrated left foot disability did not manifest during service and was not caused or aggravated by the Veteran's active duty or reserve military service.  




CONCLUSIONS OF LAW

1. The March 2008 rating decision, which continued a prior denial of service connection for left foot subtalar arthritis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2. New and material evidence has been received to reopen the claim for service connection for left foot subtalar arthritis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3. Left foot subtalar arthritis was not incurred in or aggravated by military service, and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

As the Board is granting the petition to reopen, a detailed discussion of the impact of the VCAA on that portion of the appeal is not necessary.  

In this case, the duty to notify was satisfied by June 2009 and June 2010 letters.    

Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, several VA examination reports, private treating physician statements, and private treatment records.  The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with VA examinations in September 2007, March 2008, July 2010, and April 2013.  As necessary opinions based on a review of the Veteran's past medical history, current complaints, and physical examinations have been obtained, the Board finds that further examination or medical opinion is not necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.  

Laws and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2013).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Petition to Reopen

The RO originally denied the Veteran's claim for service connection for subtalar arthritis of the left foot in a September 2007 rating decision.  After receiving notice of this decision and his appeal rights, the Veteran requested VA reopen his claim.  In March 2008, the RO readjudicated the claim for service connection for subtalar arthritis of the left foot and once again denied it.  The claim for service connection was denied in September 2007 and March 2008 as it was determined that the evidence was against a finding that the current disability occurred in or was caused by service.  Notice of the rating decision and appeal rights were provided in March 2008.  

The Veteran did not perfect a timely appeal of the March 2008 rating decision.  Moreover, no new and material evidence pertaining to the Veteran's claim was associated with the claims file within one year of the RO's decision.  Therefore, the March 2008 rating decision, which functionally denied service connection for a left foot subtalar arthritis disability, is final.  38 C.F.R. §§ 3.156, 20.302, 20.1103.

The new evidence associated with the claims file since the March 2008 decision includes a May 2010 private treating physician statement from Dr. S.G., D.P.M. which suggests that the Veteran has a current left foot disability as a result of his military service.

This evidence is new and material because it relates to an unestablished fact necessary to substantiate the claim, namely, the existence of a relationship between the Veteran's active duty service and his diagnosed subtalar arthritis of the left foot. 

As the new evidence is neither cumulative nor redundant the claim is reopened.  See 38 C.F.R. § 3.156 (2013).

Service Connection

The Veteran contends that he has a left foot disability as a result of injuries he sustained while performing military duty.  Specifically, the Veteran has reported that he experienced left ankle injuries during physical fitness tests conducted in April and May of 2003 during a period of inactive duty for training (INACDUTRA).  Additionally, the Veteran testified at a hearing in March 2013 before a decision review officer where his representative suggested that the Veteran had a pre-existing left ankle disability that was aggravated during his 2003 period of INACDUTRA.  

The Board notes the Veteran is a combat Veteran as shown by his receipt of the Combat Action Ribbon; however, he does not contend that he experienced injury to the left ankle under combat conditions.  Instead, the Veteran contends that he incurred injuries to his left ankle during physical fitness tests conducted in 2003.  As a result, the combat provision is not applicable in this case.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

As the Veteran's service treatment records and private treatment records, which are discussed in more detail below, do not show arthritis of the subtalar or talonavicular joints first manifested during service or to a compensable degree within a presumptive window following service, application of the presumptive service connection provisions is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service treatment records dated November 1966 to November 1970 do not show treatment for a left ankle or foot condition.  The Veteran received periodic examinations while in the Reserves, which also fail to note any in-service left foot or ankle problems, to include arthritis of the subtalar or talonavicular joints, prior to April 2003.  However, multiple references are made to a motorcycle accident in 1975, during a break in the Veteran's service.  Additionally, references are made in later VA treatment records to an additional fracture of the left foot and ankle in 1976 that required a cast for 4 to 6 weeks, also during a break in the Veteran's service.  Thus, it is clear that the Veteran had left foot and ankle injuries prior to April 2003.

Service treatment record show the Veteran sprained his left ankle in April 2003 and again in May 2003 during physical fitness testing while on INACDUTRA.  The Board finds an in service injury has therefore been demonstrated.  

VA treatment records and an August 2007 VA examination show the Veteran has a current diagnosis of left foot subtalar arthritis.  The Board finds a current disability has therefore been demonstrated.  

As the record contains evidence of a current disability, and evidence of an in-service injury, what remains to be established is whether there is a nexus between the diagnosed left foot subtalar arthritis and his in-service ankle sprains in April 2003 and May 2003. 

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, there are multiple medical opinions of record addressing the etiology of the left foot disability.  
  
The following opinions have been afforded little to no probative weight for the reasons described.  
After a March 2008 examination, a VA orthopedic surgeon opined that the Veteran's severe osteoarthritis of the pan talar joint was not the result of his 2003 ankle injuries.  The examiner noted the Veteran had a left foot fracture in 1975 that required a cast for 4 to 6 weeks and that in 1976 he fractured his left foot and ankle and again required a cast for 4 to 6 weeks.  The examiner noted that the 1975 fractures were significant and required skin grafting.  The surgeon opined that the current osteoarthritis is not caused by the 2003 ankle injuries noting that the motorcycle accident from the 1970's was probably the original source of the condition.  However, the report suggests the surgeon did not have a high level of confidence in the opinion as he also noted that he recognized the report from another physician who reported that x-rays showed no fracture or boney deformity.  The surgeon's comments - that "the simple running of a PT test might exacerbate the condition resulting in forefoot and hind foot pain" - could be read to suggest that there is the possibility that the condition was aggravated during service.  However, the surgeon does not offer an opinion on this matter one way or the other.  The surgeon also does not opine as to whether any pain during service was acute or entailed a permanent worsening of the condition.  For these reasons, the opinions are afforded little probative weight. 

The Veteran submitted a private medical opinion from C.C., D.P.M. dated November 2007.  In this opinion, C.C. notes that based on history provided by the Veteran, his left foot subtalar arthritis was incurred during service.  This opinion does not address the fact that the Veteran sustained a left foot injury as a result of motorcycle accident in 1975 or an additional fracture in 1976.  The opinion from C.C. specifically notes that the Veteran reported no previous complaints for left ankle or foot problems prior to the 2003 injuries during physical fitness testing.  As a result, the Board finds that the opinion from Dr. C.C. is premised on an inaccurate factual basis and entitled to no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).

After examination in July 2010, a VA examiner opined that the Veteran's progressive arthrosis was most likely caused by or a result of injuries during INACDUTRA.  However, in an August 2010 addendum, the examiner changes his opinion and stated that he heavily weights the adverse opinion offered by the VA orthopedic surgeon in March 2008.  The examiner apparently changed his opinion because he believed he erroneously relied upon a report that was not of record.  Given the conflicting opinions offered by the examiner and the absence of a clear rationale for the most recent, adverse medical opinion, the opinions offered by this examiner are afforded no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value from such opinions come from their reasoning).  

There are a number of probative medical opinions that must be weighed.  

First, after a VA examination in August 2007 a VA examiner opined that the Veteran's current left foot and ankle conditions are less likely than not caused by or a result of his running injuries in 2003.  He explained that an x-ray in 2003, taken shortly after the twisting injury, documented the presence of pre-existing degenerative changes.   The examiner recognized that prior to the 2003 injury the Veteran could pass physical fitness tests involving running and could not pass that portion of the physical fitness test after the injury, which could support a hypothesis of aggravation in 2003.  However, the examiner opined that this was not the case as the Veteran reported doing fine shortly after his 2003 injuries and that he was able to run 3 miles in 2006 and his foot did "okay."   According to the examiner, the Veteran suffered an acute exacerbation of his previous left foot and ankle fractures in April 2003 and again in May 2003 that had resolved as of May 19, 2003.  

Second, the Veteran submitted a May 2010 private treating physician statement from S.G., D.P.M.  In this statement, S.G. opines that there was no evidence of sequelae from the Veteran's motorcycle accident in 1975 that can be directly related to his current left foot disability as the Veteran was able to serve in the reserves and pass physical fitness tests prior to the 2003 injuries.  While the statement from S.G. does not consider the impact of the 1976 fracture of the Veteran's left foot and ankle that required a cast for 4 to 6 weeks it would seem the same logic applied to the 1975 accident would hold for the 1976 fracture.  

Third, after an April 2013 examination, a VA physician opined that the Veteran's arthritis of the subtalar and talonavicular joints was less likely than not incurred in or caused by the claimed in-service injury or event.  The examiner cited as support for his opinion records showing the Veteran reported he was "doing well" after his April 2003 and May 2003 ankle sprains.  The examiner also noted that the Veteran did not seek treatment for his left ankle until 2007, several years later.  The examiner concluded by noting that based on the report of the Veteran that he was "doing fine" on May 19, 2003 and the lack of treatment for his left ankle for almost 4 years after service, that it was less likely than not that the Veteran's arthritis of the foot and ankle are related to his ankle sprains in 2003.  

The Board recognizes that the Veteran suggested that his pre-existing left ankle disability was aggravated during his 2003 period of INACDUTRA.  Upon review, however, the Veteran was not afforded an examination prior to the relevant period of INACDUTRA service and the presumption of soundness does not apply.  See Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  Furthermore, since the claim is based on the Veteran's period of INACDUTRA, the presumption of aggravation is also not applicable.  Id at n. 7.  As a result, in order to succeed in a claim based on aggravation, the Veteran must establish that the condition worsened during the period of INACDUTRA and that the worsening was caused by the period of training.  Id.  The Board finds that the Veteran has not met this burden.  As described above, the most probative evidence of record indicates that the Veteran only suffered acute exacerbations of a pre-existing injury in April 2003 and May 2003.

The Board is affording more probative weight to the adverse opinions offered by the VA examiners, particularly the opinion offered in August 2007, than to the opinion offered by S.G.  The VA opinions were offered after a review of the relevant evidence, examination of the Veteran, and contain clear rationales supporting the conclusions reached.  Importantly, the VA examiner from August 2007 took into account that the Veteran was able to serve in the reserves and pass physical fitness tests prior to the 2003 injuries yet still offered an adverse opinion.  The VA examiner took into account the entire medical history, including the Veteran's report of "doing fine" shortly after twisting his ankle during INACDUTRA.  In contrast, the opinion offered by S.G. does not account for the Veteran's self-report of "doing fine" in May 2003.  In addition, S.G. did not account for the spurring over the dorsum of the mid to hindfoot shown on x-ray in May 2003.  The August 2007 examiner described this as "pre-existing degenerative changes."  Absent discussion by S.G. regarding the Veteran's self-report of "doing fine" shortly after twisting his ankle and of the significance of spurring shown on x-ray in May 2003, the Board finds that the adverse opinions offered by the VA examiners carry more weight.  

The Board also finds that the adverse medical opinions outweigh the lay evidence in this case.  There is no dispute that Veteran is competent to report when he first noticed pain or limitation of motion of his left ankle or foot because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to testify as to the etiology of his left foot and ankle osteoarthritis.  Id.  (Generally, lay testimony is not competent to prove that which would require specialized knowledge or training.)  In this case, medical examiners have taken into account the Veteran's lay statements, yet, when applying their medical knowledge to the facts in this case, have provided opinions against the claim.  

In sum, the Board finds that the July 2007 and April 2013 VA examinations and opinions contained therein are consistent with the objective evidence of record and take into account the records of prior medical treatment for the Veteran's fractures of his left foot and ankle.  These opinions represent the most probative evidence of record and are adverse to the claim.  

Given the above, the Board finds that the Veteran's claim for service connection for left foot subtalar arthritis must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been received the claim of entitlement to service connection for left foot subtalar arthritis is reopened.

Service connection for left foot subtalar arthritis is denied.


REMAND

The Veteran perfected an appeal for a higher disability rating for PTSD when he submitted a substantive appeal in September 2010.  

In an August 2011 rating decision the RO increased the Veteran's disability rating for his service-connected PTSD from 10 percent to 30 percent and noted that the decision represented a total grant of the benefit sought on appeal.  It appears that the RO closed the appeal after the August 2011 rating decision.  

On a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this case, the Veteran has made reference to wanting a 30 percent rating for PTSD.  In an October 2009 statement in support of claim the Veteran noted that he believed the evidence should allow him to qualify for a 30 percent rating for PTSD.  In his April 2010 notice of disagreement, he stated that he believed the evidence showed that his PTSD warranted "an evaluation of a[t] least 30%."  At no point has the Veteran stated that a 30 percent disability evaluation for PTSD would satisfy his appeal.  Instead, he has indicated that the evidence suggests he should receive at least a 30 percent rating.  As such, the award of a 30 percent disability rating for PTSD did not terminate the appeal.  

The record indicates the Veteran is receiving ongoing psychiatric treatment for his service-connected PTSD.  These records should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Outstanding treatment records relevant to the claim should be obtained with assistance from the Veteran as necessary.  

2. Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


